DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2017/0304717).
Claims 1 and 14-15:  Huang discloses an information processing device (¶ 3, 23-24) having an input device (handle device) or game controller(¶ 3, 24) comprising a housing (30) including an opening (301), and an operation member, a part of which is exposed through the opening and which is movable in a peripheral direction of the opening, the operation member including: a key top (21) exposed through the opening and operated by a user; a shaft portion (21) extending downward from the key top; and a protruding 
Claim 2:  Huang teaches the protruding portion protrudes in a direction away from a center of the shaft portion and downward (Figs. 2a-4b).
Claim 3:  Huang teaches wherein when the operation member moves in the peripheral direction of the opening, an extremity (24) of the protruding portion comes into contact with the contact target portion (¶ 23-27, 33, Figs. 2a-4b).
Claim 4:  Huang teaches wherein the extremity of the protruding portion has a round shape (¶ 23-27, 31, Figs. 2a-4b).
Claim 6:  Huang teaches wherein when the operation member moves in the peripheral direction of the opening, the protruding portion comes into contact with the contact target portion without the shaft portion coming into contact with the housing (Figs. 4c-d, ¶ 35-40).
Claim 7:  Huang teaches wherein when the operation member moves in the peripheral direction of the opening, the protruding portion comes into contact with the contact target portion before the shaft portion comes into contact with the housing (Figs. 4a-d, ¶ 31-40).
Claim 8:  Huang teaches wherein the contact target portion includes a contact surface (312) with which the protruding portion comes into contact, and a wall portion (311) extending upward from the contact surface (Figs. 4a-d).
Claim 9:  Huang teaches wherein the wall portion is in an end portion, on a center side of the shaft portion, of the contact surface (Figs. 4a-d).
Claim 10:  Huang teaches wherein when the operation member moves in any peripheral direction of the opening (¶ 26), the protruding portion comes into contact with the contact target portion (¶ 26-27).
Claim 11:  Huang teaches wherein a portion of the protruding portion that comes into contact with the contact target portion has a circular shape, and a portion of the contact target portion that comes into contact with the protruding portion has a circular shape (see above, Figs. 2b-4b).
Claim 13:  Huang teaches wherein a difference between a length of a portion of the protruding portion that comes into contact with the contact target portion and a length of a portion of the contact target portion that comes into contact with the protruding portion is smaller than a difference between a perimeter of the shaft portion and a perimeter of the opening (Figs. 2a-4b illustrates the claimed features).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0304717).
Claim 5:  Huang teaches the above, but lacks explicitly suggesting wherein the contact target portion is formed of a material having a lower coefficient of friction than at least a peripheral portion of the opening in the housing.  However, applicant fails to disclose that having the contact target portion formed of a material having a lower coefficient of friction than at least a peripheral portion of the opening in the housing solve any stated problem, provides an advantage, or is for any particular purpose.  Furthermore, Applicant discloses that the “pedestal 42 may be formed of a material having higher sliding properties (a lower coefficient of friction) than the first housing 10 and the 
second housing 20.  Further, the pedestal 42 may be formed of a material having 
higher sliding properties than the protruding portion 413 of the operation 
member 41.…..It should be noted that the pedestal 42 may be formed of any material.  For example, the pedestal 42 may be formed of the same material as that of the protruding portion 413, or may be formed of the same material as those of the first 
. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0304717) in view of Dornbusch (US 2017/0354895).
Claim 12:  Huang teaches the above, but lacks explicitly suggesting the input device further comprising a cushioning material in a portion where the protruding portion and the contact target portion come into contact with each other.  Huang at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 41).  Furthermore, an analogous art of Dornbusch teaches an input device including a cushioning material in a portion of where one surface of a portion contacts another surface of a portion (¶ 67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input device, particularly, the portion where the protruding portion and the contact target portion come into contact with each other of Huang with the cushioning material of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TRAMAR HARPER/Primary Examiner, Art Unit 3715